DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustason (8,683,621).
Gustason discloses a roll-up spa cover comprising:(A) a multi-layer flexible insulation sheet structure comprising at least two flexible layers 20, 23, the sheet structure sized to at least cover a top of a spa; (B) a plurality of support members 12 attached to the insulation cover in a parallel spaced relationship; (C) a plurality of flexible rods 14 that are supported by the plurality of support members 12, one or more of the flexible rods 12, in use, forming an arc above the insulation cover; and (D) a rain 13 fly supported by the plurality of flexible rods 14.
Regarding claim 2, the insulation sheet structure comprises; (A) at least one support layer to which the plurality of support members are attached; (B) at least one 
Regarding claim 3, the at least one spacer layer comprises at least two layers of closed-cell foam 20.  
Regarding claim 4, the layers of closed-cell foam have a maximum thickness of 1/4". 
Regarding claim 5, the at least one heat-reflective insulation layer comprises at least one aluminized double-bubble insulation layer.  
Regarding claim 6, a height of the arc of the flexible rods is less than a spacing between the support members 12 to facilitate the cover being rolled up.  
Regarding claims 7 and 11, the roll-up spa cover comprises a plurality of end caps 16 that are disposed in an end of the support members.  
Regarding claims 8 and 12, the plurality of end caps 16 comprise a plurality of rain fly support end caps comprising:(A) a cap portion inserted into an end of the support member 12; and (B) a bent rod protruding from the cap portion, the bent rod extending upward and inward from an end of the support member and providing an anchor for an end of a flexible rod.  
Regarding claim 9, the rain fly support end cap in each end of at least one support member and a flexible rod 14 extending between the bent rod of the rain fly support end cap at end of the support member, wherein the flexible rod is compressed between the bent rods at each end of the support member such that the flexible rod is caused to arc between the ends of the support member.
.
Response to Arguments
Applicant's arguments filed 06/23/2020 have been fully considered but they are not persuasive. Applicant argues that the cited reference US 8,683,621 is a patent which applicant is claiming a priority. A petition filed on 04/02/2021 has been dismissed. Therefore, the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/           Primary Examiner, Art Unit 3754